

EXHIBIT 10.7




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF GLOBAL STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the ServiceNow, Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Global Stock Option Grant and the electronic representation of
this Notice of Global Stock Option Grant established and maintained by the
Company or a third party designated by the Company (the “Notice”).
Name:
As set forth in the electronic representation of this Notice of Global Stock
Option Grant.    

You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Global Stock Option Award Agreement, including any
appendix to the Global Stock Option Award Agreement for Participant’s country
(the “Appendix”) (the Stock Option Award Agreement and the Appendix are
collectively referred to as the “Agreement”).
Grant Number :
The “Grant Name” as set forth in the electronic representation of this Notice of
Global Stock Option Grant.    

Date of Grant :
The “Grant Date” as set forth in the electronic representation of this Notice of
Global Stock Option Grant.        

Exercise Price per Share :
US$ The “Exercise Price” as set forth in the electronic representation of this
Notice of Global Stock Option Grant.

Total Number of Shares :
The “Shares Granted” as set forth in the electronic representation of this
Notice of Global Stock Option Grant.    

Type of Option :
The “Grant Type” as set forth in the electronic representation of this Notice of
Global Stock Option Grant.    

Expiration Date :
The “Expiration” as set forth in the electronic representation of this Notice of
Global Stock Option Grant.    

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the Option will vest and may be exercised, in whole or in part, in accordance
with the following schedule:

As set forth in the “Vesting Schedule Addendum” in the electronic representation
of this Notice of Global Stock Option Grant.


By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration and that nothing in this Notice, the Agreement or the Plan changes the
nature of that relationship. Participant acknowledges that the vesting of the
Options pursuant to this Notice is earned only by continuing service as an
Employee, Director or Consultant of the Company or a Parent or Subsidiary.
Furthermore, the period during which Participant may exercise the Option after
such Termination will commence on the date Participant ceases to actively
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement (e.g., Participant’s employment or consulting
relationship or service with the Company would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where he or she is employed or the terms of
his or her employment or service agreement, if any); the




--------------------------------------------------------------------------------




Committee shall have the exclusive discretion to determine when Participant is
no longer actively providing services for purposes of Participant’s Option grant
(including whether Participant may still be considered to be providing services
while on a leave of absence). Participant also understands that this Notice is
subject to the terms and conditions of both the Agreement and the Plan, both of
which are incorporated herein by reference. Participant has read both the
Agreement and the Plan. By accepting this Option, Participant consents to the
electronic delivery as set forth in the Agreement.




--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
GLOBAL STOCK OPTION AWARD AGREEMENT


Unless otherwise defined in this Global Stock Option Award Agreement (the
“Agreement”), any capitalized terms used herein shall have the meaning ascribed
to them in the ServiceNow, Inc. (the “Company”) 2012 Equity Incentive Plan (the
“Plan”).
Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Global Stock
Option Grant (the “Notice”) and this Agreement, including any appendix to this
Agreement for Participant’s country (the “Appendix”).
        
1.Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this Option may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice.


2.Termination Period.


(a)    General Rule. Except as provided below, and subject to the Plan, this
Option may be exercised for 90 days after Participant’s Termination. In no event
shall this Option be exercised later than the Expiration Date set forth in the
Notice.


(b)    Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her death, or if a Participant
dies within 90 days of the Termination Date, this Option may be exercised for
twelve months, provided that in no event shall this Option be exercised later
than the Expiration Date set forth in the Notice. Unless provided otherwise in
the Notice, upon Participant’s Termination by reason of his or her Disability,
this Option may be exercised for six months, provided that in no event shall
this Option be exercised later than the Expiration Date set forth in the Notice.


(c)    Cause. Upon Participant’s Termination for Cause (as defined in the Plan),
the Option shall expire on such date of Participant’s Termination Date.


3.Grant of Option. Participant named in the Notice has been granted an Option
for the number of Shares set forth in the Notice at the exercise price per Share
in U.S. Dollars set forth in the Notice (the “Exercise Price”). In the event of
a conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. If designated in the Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an ISO, to the extent that
it exceeds the U.S. $100,000 rule of Code Section 422(d) it shall be treated as
a Nonqualified Stock Option (“NQSO”).


4.Exercise of Option.


(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Agreement. In the event of Participant’s death,
Disability, Termination for Cause or other Termination, the exercisability of
the Option is governed by the applicable provisions of the Plan, the Notice and
this Agreement.


(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items withholding (as defined in Section 8(a) below). This Option
shall be




--------------------------------------------------------------------------------




deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price and payment of any
Tax-Related Items.


(c)    No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed and any exchange control restrictions. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.


5.Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Participant:


(a)    cash;


(b)    check;


(c)    a “broker-assisted” or “same-day sale” (as described in Section 11(d) of
the Plan); or


(d)    other method authorized by the Committee.


6.Limited Transferability of Option. Except as set forth in this Section 6, this
Option may not be transferred in any manner other than by will or by the laws of
descent or distribution or court order and may be exercised during the lifetime
of Participant only by Participant or unless otherwise permitted by the
Committee on a case-by-case basis. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant. Notwithstanding anything else in this Section 6, for
U.S. Participants, a NQSO may be transferred by instrument to an inter vivos or
testamentary trust in which the NQSO is to be passed to beneficiaries upon the
death of the trustor (settlor), to a guardian on the disability or to an
executor on death of the NQSO holder, or by gift or pursuant to domestic
relations orders to Participant’s “Immediate Family” (as defined below),
provided that any such permitted transferees may not transfer NQSOs to parties
other than Participant or Participant’s Immediate Family (transfers between a
Participant’s Immediate Family and between a Participant’s Immediate Family and
Participant are permitted). For the sake of clarification, multiple transfers of
NQSOs may be made, by gift or pursuant to domestic relations orders, back and
forth between Immediate Family and a Participant pursuant to this Section 6.
“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, domestic partner sharing the same household,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law (including adoptive
relationships), a trust in which these persons have more than fifty percent of
the beneficial interest, a foundation in which these persons (or Participant)
control the management of assets, and any other entity in which these persons
(or Participant) own more than fifty percent of the voting interests. The terms
of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, transferees, successors and assigns of Participant.


7.Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant (five
years after the Date of Grant if this option is designated as an ISO in the
Notice and Section 5.3 of the Plan applies).


8.Tax Consequences.


(a)    Exercising the Option. Participant acknowledges that, regardless of any
action taken by the Company or a Parent or Subsidiary of the Company employing
or retaining Participant (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax related items related to Participant’s participation in the Plan and
legally applicable to Participant (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer, if any. Participant further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of this Option, including,




--------------------------------------------------------------------------------




but not limited to, the grant, vesting or exercise of this Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of this Option to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:


(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer;



(ii)
withholding from proceeds of the sale of Shares acquired at exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization) without
further consent; or



(iii)
any other arrangement approved by the Committee;



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant may receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares upon
receipt of approval by the Committee pursuant to (iii) above, for tax purposes,
Participant is deemed to have been issued the full member of Shares issued upon
exercise of the Options, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. The Fair Market
Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the Tax-Related Items withholding.


Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.


(b)    Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant shall immediately notify the
Company in writing of such disposition. Participant agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Participant.


9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
    




--------------------------------------------------------------------------------




10.Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in any appendix
to this Agreement for Participant’s country. Moreover, if Participant relocates
to another country, the special terms and conditions for such country will apply
to Participant, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.


11.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares purchased upon exercise of the Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.


12.Acknowledgement. The Company and Participant agree that the Option is granted
under and governed by the Notice, this Agreement (including the Appendix) and by
the provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Option subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.


13.Entire Agreement; Enforcement of Rights. This Agreement (including the
Appendix), the Plan and the Notice constitute the entire agreement and
understanding of the parties relating to the subject matter herein and supersede
all prior discussions between them. Any prior agreements, commitments or
negotiations concerning the purchase of the Shares hereunder are superseded. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing and signed by the
parties to this Agreement. The failure by either party to enforce any rights
under this Agreement shall not be construed as a waiver of any rights of such
party.


14.Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by the Company and Participant with all applicable state, federal and
foreign laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Shares may be
listed or quoted at the time of such issuance or transfer.


15.Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable, the parties agree to renegotiate such provision in
good faith. In the event that the parties cannot reach a mutually agreeable and
enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of this Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of this
Agreement shall be enforceable in accordance with its terms. This Agreement and
all acts and transactions pursuant hereto and the rights and obligations of the
parties hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Delaware, without giving effect to principles of
conflicts of law. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Jose, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.


16.No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary, to terminate Participant’s service, for any reason, with
or without Cause.


By Participant’s signature and the signature of the Company’s representative on
the Notice, Participant and the Company agree that this Option is granted under
and governed by the terms and conditions of the Plan, the Notice and this
Agreement (including the Appendix). Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing the Notice, and fully understands all
provisions of the Plan, the Notice and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated on




--------------------------------------------------------------------------------




the Notice. By acceptance of this Option, Participant agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company and consents to the
electronic delivery of the Notice, the Appendix, this Agreement, the Plan,
account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of the Company, and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Option. Electronic delivery may
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion.




--------------------------------------------------------------------------------




APPENDIX
SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


Terms and Conditions


This Appendix includes additional terms and conditions that govern this Option
granted to a Participant who resides outside the United States or who is
otherwise subject to the laws of a country other than the United States. In
general, the terms and conditions in this Appendix supplement the provisions of
the Agreement, unless otherwise indicated herein. Certain capitalized terms used
but not defined in this Appendix have the meanings set forth in the Plan and/or
Agreement.


Notifications


This Appendix also includes information regarding exchange controls and certain
other issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2018.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of
Participant’s participation in the Plan because the information may be out of
date at the time that Participant exercises this Option or sells Shares acquired
under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working and/or residing or transfers to another
country after the grant of this Option, or is considered a resident of another
country for local law purposes, the information contained herein may not be
applicable to Participant in the same manner. In addition, the Company shall, in
its discretion, determine to what extent the terms and conditions contained
herein shall apply to Participant under these circumstances.


ALL PARTICIPANTS OUTSIDE THE U.S.


Terms and Conditions


1.Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;


(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;


(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;


(d)the Option grant and Participant’s participation in the Plan shall not create
a right to employment or be interpreted as forming or amending any employment or
service contract with the Company, the Employer or any Parent or Subsidiary;




--------------------------------------------------------------------------------






(e)Participant is voluntarily participating in the Plan;


(f)the Option and any Shares acquired under the Plan and the income and value of
same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which is
outside the scope of Participant’s employment or service contract, if any;


(g)the Option and any Shares acquired under the Plan and the income and value of
same are not intended to replace any pension rights or compensation;


(h)the Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for any purpose, including
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, leave-related payments,
pension, retirement or welfare benefits or similar mandatory payments;


(i)the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;


(j)if the underlying Shares do not increase in value, the Option will have no
value;


(k)if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;


(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;


(m)unless otherwise agreed with the Company, the Option and any Shares acquired
thereunder, and the income and value of same, are not granted as consideration
for, or in connection with, the service Participant may provide as a director of
a Subsidiary;
 
(n)Participant acknowledges and agrees that neither the Company, the Employer
nor any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Option or of any amounts due to Participant
pursuant to the exercise of the Option or the subsequent sale of any Shares
acquired upon exercise; and


(o)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant’s Termination(for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of my
employment agreement, if any), and in consideration of the grant of the Option,
Participant agrees not to institute any claim against the Company, any Parent or
Subsidiary, or the Employer, waives his or her ability, if any, to bring any
such claim, and releases the Company, its Subsidiaries and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim.


2.Data Privacy Information and Consent. The Company is located at 2225 Lawson
Lane, Santa Clara, California 95054 U.S.A. and grants Options to Employees of
the Company and its Subsidiaries and affiliates, at its sole discretion. If
Participant would like to participate in the Plan, he or she should review the
following information about the Company’s data processing practices and declare
his or her consent.






--------------------------------------------------------------------------------




(a)Data Collection and Usage. The Company collects, processes and uses personal
data of Employees, including name, home address, email address and telephone
number, date of birth, social insurance, passport or other identification
number, salary, citizenship, job title, any Shares or directorships held in the
Company, and details of all Options canceled, vested, or outstanding in
Participant’s favor, which the Company receives from Participant or the
Employer. If the Company offers Participant a grant of Options under the Plan,
then the Company will collect his or her personal data for purposes of
allocating shares and implementing, administering and managing the Plan. The
Company’s legal basis for the processing of Participant’s personal data will be
his or her consent.


(b)Stock Plan Administration Service Providers. The Company transfers Employee
data to Fidelity Brokerage Services LLC or its affiliates (“Fidelity”) an
independent service provider based in the United States which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share
Participant’s data with another company that serves in a similar manner. The
Company’s service provider will open an account for Participant to receive and
trade Shares. Participant will be asked to agree on separate terms and data
processing practices with the service provider, which is a condition of
Participant’s ability to participate in the Plan.


(c)International Data Transfers. The Company and its service providers are based
in the United States. If Participant is outside the United States, he or she
should note that his or her country has enacted data privacy laws that are
different from the United States. For example, the European Commission has
issued a limited adequacy finding with respect to the United States that applies
only to the extent companies register for the EU-U.S. Privacy Shield program,
which is open to companies subject to Federal Trade Commission jurisdiction and
which the Company does participate in with respect to employee data. The
Company’s legal basis for the transfer of Participant’s personal data is his or
her consent.


(d)Data Retention. The Company will use Participant’s personal data only as long
as is necessary to implement, administer and manage his or her participation in
the Plan or as required to comply with legal or regulatory obligations,
including under tax and security laws. When the Company no longer needs
Participant’s personal data, the Company will remove it from it from its
systems. The Company may keep data longer to satisfy legal or regulatory
obligations, and the Company’s legal basis would be compliance with the relevant
laws or regulations.


(e)Data Subject Rights. Participant has a number of rights under data privacy
laws in his or her country. Depending on where Participant is based, his or her
rights may include the right to (a) request access or copies of personal data
the Company’s processes, (b) rectification of incorrect data, (c) deletion of
data, (d) restrictions on processing, (e) portability of data, (f) lodge
complaints with competent authorities in his or her country, and/or (g) a list
with the names and addresses of any potential recipients of his or her personal
data. To receive clarification regarding Participant’s rights or to exercise his
or her rights please contact Stock Plan Administration.


If Participant agrees with the data processing practices as described in this
notice, he or she should declare his or her consent by accepting this Agreement
on the Fidelity award acceptance page.


3.Language. Participant acknowledges that he or she is proficient in the English
language, or has consulted with an advisor who is sufficiently proficient in
English, so as to allow Participant to understand the terms and conditions of
this Agreement. If Participant has received this Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.




4.Insider Trading Restrictions/Market Abuse Laws. Participant may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the Shares are listed and in applicable jurisdictions, including
Participant’s country and the designated broker’s country, which may affect
Participant's ability to accept, acquire, sell or otherwise dispose of the
Shares, rights to the Shares (i.e., Options) or rights linked to the




--------------------------------------------------------------------------------




value of the Shares under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
placed before he or she possessed inside information. Furthermore, Participant
could be prohibited from (i) disclosing the inside information to any third
party, which may include fellow employees and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. Participant
acknowledges that it is Participant's responsibility to comply with any
applicable restrictions and is encouraged to speak to his or her personal legal
advisor for further details regarding any applicable insider-trading and/or
market-abuse laws in his or her country.




5.Foreign Asset/Account Reporting. Participant’s country of residence may have
certain foreign asset and/or account reporting requirements which may affect his
or her ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including the sales proceeds arising from the sale of
Shares) in a brokerage or bank account outside Participant’s country.
Participant may be required to report such amounts, assets or transactions to
the tax or other authorities in his or her country. Participant also may be
required to repatriate sale proceeds or other funds received as a result of his
or her participation in the Plan to his or her country through a designated bank
or broker and/or within a certain time after receipt. In addition, Participant
may be subject to tax payment and/or reporting obligations in connection with
any income realized under the Plan and/or from the sale of Shares. Participant
acknowledges that he or she is responsible for ensuring compliance with such
regulations and should speak with his or her personal legal and tax advisors, as
applicable, regarding this matter.




AUSTRALIA


Notifications


Securities Law Information. If Participant acquires Shares under the Plan and
offers such Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.
Participant should obtain legal advice regarding his or her disclosure
obligations prior to making any such offer.


Exchange Control Notification. If Participant is an Australian resident,
exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on Participant’s behalf. If there is
no Australian bank involved with the transfer, Participant will be required to
file the report.


Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the Options granted under the Plan, such that the Options are
intended to be subject to deferred taxation.


BRAZIL


Terms and Conditions


Compliance with Law. By accepting the Option, Participant acknowledges that
Participant agrees to comply with applicable Brazilian laws and to pay any and
all applicable taxes associated with participation in the Plan, including the
exercise of the Option and the sale of Shares acquired under the Plan.


Labor Law Acknowledgment. By accepting the grant of the Option, Participant
acknowledges that (i) Participant is making an investment decision, (ii)
Participant will be entitled to exercise the Option and receive Shares only if
the vesting conditions are met and any necessary services are rendered by
Participant over the applicable vesting period, and (iii) the value of the
underlying Shares is not fixed and may increase or decrease without compensation
to Participant.






--------------------------------------------------------------------------------




Notifications


Foreign Asset/Account Reporting Information. If Participant is resident or
domiciled in Brazil, Participant will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights equals or exceeds
US$100,000. Assets and rights that must be reported include any Shares acquired
under the Plan. Foreign individuals holding Brazilian visas are considered
Brazilian residents for purposes of this reporting requirement.


Tax on Financial Transactions (“IOF”). Cross-border financial transactions
related to the Option may be subject to the IOF (tax on financial transactions).
Participant understands that he or she should consult with his or her personal
tax advisor for additional details.


CANADA


Terms and Conditions


Payment of Awards. Notwithstanding anything in the Plan to the contrary, due to
legal restrictions in Canada, Participant is prohibited from tendering Shares
that he or she already owns to pay the Exercise Price or any Tax-Related Items
in connection with the Option.


Termination. Participant’s right to vest in the Option under the Plan will
terminate effective as of the earlier of (a) the Termination Date, (b) the date
upon which Participant receives a Notice of Termination, or (c) the last day on
which Participant provides active services to the Employer. The period during
which Participant may exercise the Option after such termination of
Participant’s employment will commence on the same date. The Committee shall
have sole discretion to determine whether such Termination has occurred and the
effective date of such Termination (including whether Participant may still be
considered actively employed or actively providing services while on an approved
leave of absence).


The following terms and conditions will apply if Participant is a resident of
Quebec:
(1)Language Consent. The parties acknowledge that it is their express wish that
the Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


Data Privacy. The following provision supplements Section 2 of this Appendix:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Parent or Subsidiary and any
stock plan service provider that may be selected by the Company to assist with
the Plan to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and any Parent or Subsidiary to
record such information and to keep such information in Participant’s employee
file.


Notifications


Securities Law Information. Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed on the
New York Stock Exchange.






--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. Participant may be required to
report any foreign specified property on form T1135 (Foreign Income Verification
Statement) if the total cost of Participant’s foreign specified property exceeds
C$100,000 at any time in the year. Foreign specified property includes Shares
acquired under the Plan and their cost generally is the adjusted cost base
(“ACB”) of the Shares. The ACB ordinarily would equal the fair market value of
the Shares at the time of acquisition, but if Participant owns other Shares
(e.g., acquired under other circumstances or at another time), this ACB may have
to be averaged with the ACB of the other Shares. The form T1135 generally must
be filed by April 30 of the following year. Canadian residents should consult
with a personal advisor to ensure compliance with the applicable reporting
requirements.


DENMARK


Notifications


Danish Stock Option Act. By participating in the Plan, Participant acknowledges
that he or she received an Employer Statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act.  To the extent more
favorable to Participant and required to comply with the Danish Stock Option
Act, the terms set forth in the Employer Statement will apply to Participant’s
participation in the Plan.


Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 1 of this Apppendix:


In accepting the Option, Participant acknowledges that he or she understands and
agrees that this grant relates to future services to be performed and is not a
bonus or compensation for past services.


Exchange Control and Tax Reporting Information. Participant may hold Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank.  If the
Shares are held with a non-Danish broker or bank, Participant is required to
inform the Danish Tax Administration about the safety-deposit account.  For this
purpose, Participant must file a Declaration V (Erklaering V) with the Danish
Tax Administration.  Participant must sign the Declaration V and the bank/broker
may sign the Declaration V. By signing the Declaration V, the bank/broker
undertakes an obligation, without further request each year not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the safety-deposit account. In the event that the
applicable broker or bank with which the safety-deposit account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account and any Shares acquired at exercise and held in such account to
the Danish Tax Administration as part of Participant’s annual income tax
return.  By signing the Declaration V, Participant at the same time authorizes
the Danish Tax Administration to examine the account.  A sample of the
Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392.
 
In addition, when Participant opens a deposit account or a brokerage account for
the purpose of holding cash outside Denmark, the bank or brokerage account, as
applicable, will be treated as a deposit account because cash can be held in the
account.  Therefore, Participant must also file a Declaration K (Erklaering K)
with the Danish Tax Administration.  Both Participant and the bank/broker must
sign the Declaration K.  By signing the Declaration K, the bank/broker
undertakes an obligation, without further request each year, not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the deposit account.  In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Participant acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of Participants annual
income tax return. By signing the Declaration K, Participant at the same time
authorizes the Danish Tax Administration to examine the account.  A sample of
Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.






--------------------------------------------------------------------------------




If Participant uses the broker-assisted, same-day sale or cashless sell-all
method of exercise, Participant is not required to file a Form V because he or
she will not hold any Shares. However, if Participant opens a deposit account
with a foreign broker or bank to hold the cash proceeds, he or she is required
to file a Form K as described above.


Foreign Asset/Account Reporting Information. If Participant establishes an
account holding Shares or cash outside Denmark, Participant must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. Please note that these obligations
are separate from and in addition to the obligations described above.


FRANCE


Terms and Conditions


Consent to Receive Information in English. By accepting the Option, Participant
confirms having read and understood the documents relating to this grant
(the Plan, the Agreement, the Notice and this Appendix) which were provided in
English language. Participant accepts the terms of those documents accordingly.


Consentement pour recevoir les informations en langue anglaise. En acceptant
l’Option, le Participant confirme avoir lu et compris les documents relatifs à
cette attribution (le Plan, le Contrat, l’Avis et cette Annexe) qui ont été
communiqués en langue anglaise. Le Participant accepte les termes de ces
documents en connaissance de cause.


Notifications


Exchange Control Notification. Participant must declare to the customs and
excise authorities any cash or securities he or she imports or exports without
the use of a financial institution when the value of the cash or securities is
equal to or exceeds €10,000. With respect to any foreign account balances
exceeding €1,000,000, Participant must report any transactions carried out on
those accounts to the Bank of France on a monthly basis.


Foreign Asset/Account Reporting Information. Participant may hold Shares
acquired under the Plan outside of France provided Participant declares all
foreign bank and brokerage accounts (including accounts opened or closed during
the tax year) in Participant’s income tax return. Failure to comply could
trigger significant penalties.


Tax Information. The Option is not intended to qualify for specific tax and
social insurance treatment in France under Section L. 225-177 to L. 225-186-1.


GERMANY
Notifications


Exchange Control Notification. Cross-border payments in excess of €12,500 in
connection with the sale of securities must be reported monthly to the German
Federal Bank (Bundesbank). In case of payments in connection with securities
(including proceeds realized upon the sale of Shares), the report must be made
by the 5th day of the month following the month in which the payment was
received. The report must be filed electronically. The form of report
(Allgemeine Meldeportal Statistik) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English. Participant is
responsible for obtaining the appropriate form from the bank and complying with
the applicable reporting obligations.








--------------------------------------------------------------------------------




HONG KONG


Terms and Conditions


Restriction on Sale of Shares. Shares received at exercise are accepted as a
personal investment. In the event that the Shares are issued in respect of the
Options within six (6) months of the Date of Grant, Participant agrees that he
or she will not offer to the public or otherwise dispose of the Shares issued
upon exercise of the Option prior to the six-month anniversary of the Date of
Grant.


Notifications


Securities Law Notice:  WARNING. The contents of the Plan, the Agreement and
this Appendix have not been reviewed by any regulatory authority in Hong Kong.
Participant should exercise caution in relation to the offer. If Participant is
in any doubt about any of the contents of the Plan, the Agreement, this Appendix
or other incidental communication materials, Participant should obtain
independent professional advice. The Options and the Shares to be issued upon
exercise of the Options do not constitute a public offer of securities and are
available only for Employees of the Company or any of its Subsidiaries
participating in the Plan. The Plan, the Agreement, this Appendix and any other
incidental communication materials distributed in connection with the Options
(i) have not been prepared in accordance with and are not intended to constitute
a “prospectus” for a public offering of securities under applicable securities
legislation in Hong Kong and (ii) are intended only for the personal use of each
eligible Employee of the Company or its Subsidiaries and may not be distributed
to any other person.


Nature of Scheme. Participant acknowledges that the Company specifically intends
that the Plan will not be an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). Notwithstanding the
foregoing, if the Plan is deemed to constitute an occupational retirement scheme
for purposes of ORSO, then Participant’s grant shall be void.


INDIA


Terms and Conditions


Method of Payment. The following provision supplements Section 5 of the
Agreement.


Due to legal restrictions in India, Participant will not be permitted to pay the
Exercise Price by a broker assisted partial cashless exercise such that a
certain number of Shares subject to the exercised Option are sold immediately
upon exercise and the proceeds of the sale remitted to the Company to cover the
aggregate Exercise Price and any Tax-Related Items. However, payment of the
Exercise Price may be made by any of the other methods of payment set forth in
Section 5 of the Agreement. The Company reserves the right to provide
Participant with this method of payment depending on the development of local
law.


Notifications


Exchange Control Notification. Due to exchange control restrictions in India,
Participant understands that he or she is required to repatriate any cash
dividends received in connection with the Shares to India within such time as
prescribed under applicable Indian exchange control laws, as may be amended from
time to time. Participant must obtain a foreign inward remittance certificate
(“FIRC”) from the bank where Participant deposits the funds and must maintain
the FIRC as evidence of the repatriation of funds in the event the Reserve Bank
of India or the Employer requests proof of repatriation.


Foreign Asset/Account Reporting Information. Indian residents are required to
declare any foreign bank accounts and any foreign financial assets (including
Shares acquired under the Plan) in their annual tax returns. It is Participant’s
responsibility to comply with this reporting obligation and Participant should
consult his or her personal advisor in this regard.




--------------------------------------------------------------------------------






ISRAEL


Terms and Conditions


The following provisions apply to Participants who are in Israel on the Date of
Grant.


Trustee Arrangement. Participant hereby agrees that the Option, as shall be
granted to him or her by the Company under the Israeli Subplan to the Plan,
shall be allocated under the provisions of the track referred to as the “Capital
Gains Track,” according to Section 102(b)(2) and 102(b)(3) of the Israeli Income
Tax Ordinance and shall be held by the trustee (the “Trustee”) for the periods
stated in Section 102 (the “Holding Period”).


Participant hereby declares that:


1.
Participant understands the provisions of Section 102 and the applicable tax
track of this grant of Options.

2.
Subject to the provisions of Section 102, Participant hereby confirms that
Participant shall not sell and/or transfer the Options, or any Shares or
additional rights associated with the Options, before the end of the Holding
Period. In the event that Participant elects to sell or release the Shares or
additional rights, as the case may be, prior to the expiration of the Holding
Period, the sanctions under Section 102 shall apply to and shall be borne solely
by Participant.

3.
Participant understands that this grant of Options is conditioned upon the
receipt of all required approvals from Israeli tax authorities.

4.
Participant agrees to be bound by the provisions of the trust agreement with the
Trustee.

5.
Participant hereby confirms that he or she has: (i) read and understands this
Agreement; (ii) received all the clarifications and explanations that he or she
has requested; and (iii) had the opportunity to consult with his or her advisers
before accepting this Agreement.



Written Acceptance. If Participant has not already executed a Section 102
Capital Gains Award Confirmation Letter (“Confirmation Letter”) in connection
with grants made under the Israeli Subplan to the Plan, Participant must print,
sign and deliver the signed copy of the attached Confirmation Letter within 45
days to the Trustee at the following address and the attention of: Vicky Harman,
Account Manager, ESOP Trust Company, Aviv Tower, 7 Jabotinsky St. Ramat Gan,
52520 Israel. If the Trustee does not receive the signed Confirmation Letter
within 45 days, the Options shall not qualify for preferential tax treatment.


The following provision applies to Participants who transfer into Israel after
the Date of Grant.


Exercise of Option. The following provision supplements Section 4 of the
Agreement.


Participant will be restricted to exercising his or her Option using the
broker-assisted, same-day sale or cashless sell-all exercise method, pursuant to
which all Shares are sold immediately upon exercise of the Option and
Participant receives the sale proceeds less the Exercise Price, Tax-Related
Items and any applicable broker fees or commissions. Participant will not be
entitled to hold any Shares acquired at exercise.






--------------------------------------------------------------------------------




ITALY


Terms and Conditions


Exercise of Option. The following provision supplements Section 4 of the
Agreement.


Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan or the Agreement to the contrary, Participant will be restricted to a
broker assisted cashless sell-all method of exercising his or her Option. To
complete a cashless sell-all exercise, the Optionee should instruct the broker
to (i) sell all the Shares issued upon exercise; (ii) use the proceeds to pay
the Exercise Price, brokerage fees and any Tax-Related Items; and (iii) remit
the balance in cash to Participant. The Company reserves the right to provide
additional methods of exercise depending on the development of local laws.


Plan Document Acknowledgement. Participant acknowledges that by accepting the
Option, Participant has been given access to the Plan document, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement. Further, Participant specifically and
expressly approves the following clauses of the Agreement: (i) Section 2 -
Termination Period; (ii) Section 4 - Exercise of Option; (iii) Section 5 -
Method of Payment; (iv) Section 8 - Tax Consequences; (v) Section 13 - Entire
Agreement; Enforcement of Rights; and (vi) Section 15 - Governing Law;
Severability; and Section 1 - Nature of Grant and Section 2 - Data Privacy
Information and Consent of this Appendix.
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold investments abroad or foreign financial assets
(such as cash and Shares) that may generate income taxable in Italy are required
to report these assets on their annual tax returns (UNICO Form, RW Schedule) for
the year during which the assets are held, or on a special form if no tax return
is due, irrespective of their value. These reporting obligations will also apply
to Italian residents who are the beneficial owners of foreign financial assets
under Italian money laundering provisions.
Tax on Foreign Financial Assets. The value of any Shares (and certain other
foreign assets) Participant holds outside Italy will be subject to a foreign
financial assets tax. The taxable amount is equal to the fair market value of
the Shares on December 31 or on the last day the Shares were held (in such case,
or when the Shares are acquired during the course of the year, the tax is levied
in proportion to the number of days the Shares were held over the calendar
year). No foreign financial assets tax will arise if the value of the foreign
assets held abroad does not exceed €6,000. If Participant is subject to this
foreign financial assets tax, Participant will need to report the value of
Participant’s financial assets held abroad in Form RM of Participant’s annual
tax return. Participant should contact Participant’s personal tax advisor for
additional information about the foreign financial assets tax.


MEXICO


Terms and Conditions


No Entitlement or Claims for Compensation. These provisions supplement Section 1
of this Appendix:


Modification. By accepting the Option, Participant understands and agrees that
any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.


Policy Statement. The Option grant the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability.


The Company, with registered offices at 2225 Lawson Lane, Santa Clara, CA 95054,
U.S.A., is solely responsible for the administration of the Plan and
participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between Participant and the Company since
Participant is participating in the Plan on a




--------------------------------------------------------------------------------




wholly commercial basis, nor does it establish any rights between Participant
and the Employer.


Plan Document Acknowledgment. By accepting the Option, Participant acknowledges
that Participant has received copies of the Plan, has reviewed the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.


In addition, by signing the Agreement, Participant further acknowledges that
Participant has read and specifically and expressly approved the terms and
conditions in Section 1 of this Appendix, in which the following is clearly
described and established: (i) participation in the Plan does not constitute an
acquired right; (ii) the Plan and participation in the Plan is offered by the
Company on a wholly discretionary basis; (iii) participation in the Plan is
voluntary; and (iv) the Company and any Parent or Subsidiary are not responsible
for any decrease in the value of the Shares underlying the Option.


Finally, Participant hereby declares that Participant does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of Participant’s participation in the Plan and therefore
grants a full and broad release to the Employer, the Company and any Parent or
Subsidiary with respect to any claim that may arise under the Plan.


Spanish Translation


Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el Sección 1 del Apéndice:


Modificación. Al aceptar la Opción, el Participante entiende y acuerda que
cualquier modificación al Plan o al Contrato o su terminación no constituirá un
cambio o perjuicio a los términos y condiciones de empleo.


Declaración de Política. El otorgamiento de la Opción que la Compañía está
haciendo de conformidad con el Plan es unilateral y discrecional y, por lo
tanto, la Compañía se reserva el derecho absoluto de modificar y discontinuar el
mismo en cualquier momento, sin responsabilidad alguna.


La Compañía, con oficinas registradas ubicadas en 2225 Lawson Lane, Santa Clara,
CA 95054, EE.UU. es únicamente responsable de la administración del Plan y la
participación en el Plan y la adquisición de Acciones no establece, de forma
alguna, establecer una relación de trabajo entre el Participante y la Compañía,
ya que el Participante está participa en el Plan de una base totalmente
comercial, y tampoco establece ningún derecho entre el Participante y el Patrón.


Reconocimiento del Documento del Plan. Al aceptar la Opción, el Participante
reconoce que el Participante ha recibido copias del Plan, ha revisado el Plan y
el Contrato en su totalidad y entiende y acepta completamente todas las
disposiciones contenidas en el Plan y en el Contrato.


Adicionalmente, mediante la firma del Contrato de Opción, el Participante
reconoce que el Participante ha leído y específica y expresamente ha aprobado
los términos y condiciones del Sección 1 del Apéndice, en el que claramente se
ha descrito y establecido que: (i) la participación en el Plan no constituye un
derecho adquirido; (ii) el Plan y la participación en el Plan es ofrecida por la
Compañía de forma enteramente discrecional; (iii) la participación en el Plan es
voluntaria; y (iv) la Compañía y cualquier empresa Matriz, Subsidiaria o
afiliada no son responsables por cualquier disminución en el valor de las
Acciones subyacentes a la Opción.


Finalmente, el Participante de acuerdo en que el Participante no se reserva
ninguna acción o derecho para interponer cualquier demanda o reclamación en
contra de la Compañía por compensación, daño o perjuicio alguno como resultado
de su participación en el Plan y, por lo tanto, otorga finiquito al Patrón, la
Compañía y cualquier empresa Matriz, Subsidiaria o afiliada con respecto a
cualquier demanda o reclamación que pudiera surgir en virtud del Plan.






--------------------------------------------------------------------------------




NETHERLANDS


Notifications


Labor Law Acknowledgment. By participating in the Plan, Participant acknowledges
that the Option and Shares issued upon exercise are intended as an incentive for
Participant to remain employed with the Employer and are not intended as
remuneration for labor performed.


SINGAPORE


Terms and Conditions
Restriction on Sale of Shares. To the extent the Option vests and Participant
exercises his or her Option within six (6) months of the Date of Grant,
Participant may not dispose of the Shares acquired pursuant to the exercise of
the Option, or otherwise offer the Shares to the public, prior to the six-month
anniversary of the Date of Grant, unless such sale or offer is made pursuant to
one or more the exemptions under Part XIII Division (1) Subdivision (4) (other
than Section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”) or pursuant to, and in accordance with the conditions of, any other
applicable provision(s) of the SFA.


Notifications


Securities Law Information. The Option is being granted pursuant to the
“Qualifying Person” exemption under Section 273(1)(f) of the SFA, on which basis
it is exempt from the prospectus and registration requirements under the SFA,
and is not made with a view to the Option or the underlying Shares being
subsequently offered for sale to any other party. The Plan has not been, and
will not be, lodged or registered as a prospectus with the Monetary Authority of
Singapore.


Chief Executive Officer and Director Notification Obligation. If Participant is
a Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of the Company’s Singapore Parent or Subsidiary, Participant is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Company’s Singapore Parent or
Subsidiary in writing when Participant receives an interest (e.g., Options or
Shares) in the Company or any Parent or Subsidiary within two (2) business days
of (i) its acquisition or disposal, (ii) any change in a previously disclosed
interest (e.g., when Shares are sold), or (iii) becoming a CEO, director,
associate director or shadow director.


SOUTH AFRICA


Terms and Conditions


Tax Consequences. The following provision supplements Section 8 of the
Agreement:
By accepting the Option, Participant agrees that, immediately upon exercise of
the Option, Participant will notify the Employer of the amount of any gain
realized. If Participant fails to advise the Employer of the gain realized upon
exercise, Participant may be liable for a fine. Participant will be solely
responsible for paying any difference between the actual tax liability and the
amount withheld by the Employer.


Notifications


Tax Clearance Certificate Requirement. If Participant uses cash to exercise the
Option, rather than a cashless exercise method, Participant must first obtain
and provide to the Employer, or any third party designated by the Employer or
the Company, a Tax Clearance Certificate (with respect to Foreign Investments)
bearing the official stamp and signature of the Exchange Control Department of
the South African Revenue Service (“SARS”). Participant must renew this Tax
Clearance Certificate every 12 months, or such other period as may be required
by the SARS. Participant




--------------------------------------------------------------------------------




must also complete a transfer of funds application form to transfer the funds.
If Participant exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of Shares, no Tax Clearance Certificate is
required.
Exchange Control Information. To participate in the Plan, Participant must
comply with exchange control regulations and rulings in South Africa. Because
the exchange control regulations are subject to change, Participant should
consult Participant’s personal legal advisor prior to exercising the Option to
ensure compliance with current regulations. Participant is responsible for
ensuring compliance with all exchange control laws in South Africa.


Securities Law Information. The grant of the Options and the Shares issued
pursuant to the exercise of the Option are considered a small offering under
Section 96 of the South Africa Companies Act, 2008 (Act No. 71 of 2008).


SWITZERLAND


Notifications


Securities Law Information. The grant of Options is a private offering in
Switzerland; therefore, it is not subject to registration. Neither this document
nor any other materials relating to the Options or the Plan (i) constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (ii) may be publicly distributed nor otherwise made publicly
available in Switzerland, or (iii) have been or will be filed with, approved or
supervised by any Swiss regulatory authority, including the Swiss Financial
Market Supervisory Authority (“FINMA”).


UNITED KINGDOM


Terms and Conditions


The following terms and conditions apply only if Participant is an Employee. No
grants under this Agreement shall be made to Consultants or Directors resident
in the United Kingdom.


Responsibility for Taxes. The following provisions supplement Section 8(a) of
the Agreement:


Without limitation to Section 8(a) of the Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by the Company or, if different,
the Employer or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax
authority or any other relevant authority). Participant also agrees to indemnify
and keep indemnified the Company and, if different, the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on
Participant’s behalf.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant understands that Participant may not be able to indemnify the
Company for the amount of any income tax not collected from or paid by
Participant within ninety (90) days of the end of the U.K. tax year in which the
event giving rise to the Tax-Related Items occurs as it may be considered to be
a loan and therefore, it may constitute a benefit to Participant on which
additional income tax and National Insurance contributions (“NICs”) may be
payable. Participant understands that Participant will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for paying to the Company and/or the
Employer (as appropriate) the amount of any NICs (including Employer NICs, as
defined below) due on this additional benefit, which may also be recovered from
Participant by any of the means referred to in Section 8(a) of the Agreement.


National Insurance Contributions Acknowledgment. As a condition of participation
in the Plan and the exercise of the Option, Participant agrees to accept any
liability for secondary Class 1 NICs which may be payable by the Company and/or
the Employer in connection with the Option and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without limitation to the foregoing,
Participant agrees to execute a joint election with the Company,




--------------------------------------------------------------------------------




the form of such joint election being formally approved by HMRC (the “Joint
Election”), and any other required consent or election. Participant further
agrees to execute such other joint elections as may be required between
Participant and any successor to the Company and/or the Employer. Participant
further agrees that the Company and/or the Employer may collect the Employer
NICs from Participant by any of the means set forth in Section 8(a) of the
Agreement.


If Participant does not enter into a Joint Election prior to exercising the
Option or if approval of the Joint Election has been withdrawn by HMRC, the
Option shall become null and void without any liability to the Company and/or
the Employer and may not be exercised by Participant.






--------------------------------------------------------------------------------




SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding participation in the ServiceNow, Inc. 2012 Equity Incentive Plan (the
“Plan”) in a separate written statement.


This statement contains only the information mentioned in the Stock Option Act,
while the other terms and conditions of your grant of Options to purchase shares
of the common stock of ServiceNow, Inc. (the “Company”) are described in detail
in the Plan, the Notice of Global Stock Option Grant (the “Notice”), the Global
Stock Option Award Agreement (the “Agreement”) and the applicable
country-specific supplement, which have been made available to you.


1.
Date of grant of stock options



The grant date of your Option is the date that the Company approved a grant for
you, which is set forth in the Notice.


2.
Terms or conditions for grant of stock options



Only persons identified in Section 3 of the Plan are eligible to participate in
the Plan. The grant of stock options under the Plan is offered at the sole
discretion of the Company and is intended to achieve the purposes identified in
Section 1 of the Plan, including (among other things) encouraging stock
ownership in the Company by employees of the Company and any parents and
subsidiaries that exist now or in the future. The Company may decide, in its
sole discretion, not to make any grants of stock options to you in the future.
Under the terms of the Plan, the Agreement and the applicable country-specific
supplement, you have no entitlement or claim to receive future grants of stock
options or awards in lieu of stock options.


3.
Exercise Date



Your stock option shall vest and become exercisable over a period of time
(“vesting period”), provided you remain employed by or in the service of the
Company or a subsidiary or parent on each of the vesting dates set forth in the
Notice, unless the stock option vests or is terminated earlier for the reasons
set forth in the Plan or Agreement and subject to Section 5 of this statement.
Your vested stock options are exercisable any time after vesting and before the
stock option is terminated or expires (“exercise period”).


4.
Exercise Price



During the exercise period, the stock options can be exercised to purchase
common stock in the Company at a price per share not less than the fair market
value of the stock on the date the stock option is granted, as determined in
accordance with the Plan, and which is set forth in the Agreement.


5.
Your rights upon termination of employment



The treatment of your stock option upon termination of employment will be
determined under Sections 4 and 5 of the Stock Option Act unless the terms
contained in the Plan, the Agreement and the applicable country-specific
supplement are more favorable to you than Sections 4 and 5 of the Stock Option
Act. If the terms contained in the Plan, the Agreement and the applicable
country-specific supplement are more favorable to you, then such terms will
govern the treatment of your stock option upon termination of employment.






--------------------------------------------------------------------------------




6.
Financial aspects of participating in the Plan



The grant of stock options has no immediate financial consequences for you. The
value of the stock options is not taken into account when calculating holiday
allowances, pension contributions or other statutory consideration calculated on
the basis of salary.


Shares of stock are financial instruments and investing in stock will always
have financial risk. The possibility of gain at the time of exercise will not
only be dependent on the Company’s financial development, but also on the
general development of the stock market. In addition, before or after you
exercise your stock options, the shares of Company stock could decrease in value
even below the exercise price.


SERVICENOW, INC.
2225 Lawson Lane
Santa Clara, CA 95054
U.S.A.




--------------------------------------------------------------------------------




SÆRLIG MEDDELELSE TIL MEDARBEJDERE I DANMARK
ARBEJDSGIVERERKLÆRING


I henhold til § 3, stk. 1, i lov om brug af køberet eller tegningsret m.v. i
ansættelsesforhold (“Aktieoptionsloven”) er du berettiget til i en særskilt
skriftlig erklæring at modtage følgende oplysninger om deltagelse i ServiceNow,
Inc.’s incitamentsordning - 2012 Equity Incentive Plan (“Planen”).


Denne erklæring indeholder kun de oplysninger, der er nævnt i Aktieoptionsloven,
mens de øvrige vilkår og betingelser for din tildeling af aktieoptioner til køb
af ordinære aktier i ServiceNow, Inc. (“Selskabet”) er nærmere beskrevet i
Planen, Notice of Global Stock Option Grant (“Meddelelsen”), Global Stock Option
Award Agreement (“Aftalen”) og det gældende landespecifikke tillæg, som du har
modtaget.


1.    Tildelingstidspunkt


Tidspunktet for tildeling af aktieoptioner er den dato, hvor Selskabet godkendte
din tildeling som anført i Meddelelsen.


2.    Kriterier og betingelser for tildelingen af aktieoptioner


Kun de i Planens pkt. 3 anførte personer kan deltage i Planen. Tildelingen af
aktieoptioner i henhold til Planen sker efter Selskabets eget skøn med henblik
på at gennemføre de i Planens pkt. 1 anførte formål, herunder bl.a. at tilskynde
medarbejdere i Selskabet samt dets nuværende og fremtidige datterselskaber og
moderselskab til at eje aktier i Selskabet. Selskabet kan frit vælge ikke at
tildele dig aktieoptioner fremover. I henhold til Planen, Aftalen og det
gældende landespecifikke tillæg har du ikke nogen ret til eller noget krav på
fremover at få tildelt aktieoptioner eller modtage øvrige tildelinger i stedet
for aktieoptioner.


3.    Udnyttelsestidspunkt


Dine aktieoptioner modnes og vil kunne udnyttes over en periode
(“modningsperioden”), forudsat at du fortsat er ansat i eller arbejder for
Selskabet, et datterselskab eller moderselskab på hver af de modningsdatoer, som
er angivet i Meddelelsen, medmindre aktieoptionen modner eller bortfalder på et
tidligere tidspunkt af de i Planen eller Aftalen anførte årsager, og med
forbehold for pkt. 5 i denne erklæring. Dine modnede aktieoptioner kan udnyttes
til enhver tid fra modningstidspunktet indtil optionernes udløb eller ophør
(udnyttelsesperiode).


4.    Udnyttelseskurs


I udnyttelsesperioden kan aktieoptionerne udnyttes til køb af ordinære aktier i
Selskabet til en kurs pr. aktie, som ikke er lavere end aktiernes markedskurs på
tildelingstidspunktet som fastsat i henhold til Planen og angivet i Aftalen.


5.    Din retsstilling i forbindelse med fratræden


Dine aktieoptioner vil i tilfælde af din fratræden blive behandlet i
overensstemmelse med Aktieoptionslovens §§ 4 og 5, medmindre bestemmelserne i
Planen, Aftalen og det gældende landespecifikke tillæg er mere fordelagtige for
dig end Aktieoptionslovens §§ 4 og 5. Hvis bestemmelserne i Planen, Aftalen og
det gældende landespecifikke tillæg er mere fordelagtige for dig, vil disse
bestemmelser være gældende for, hvordan dine aktieoptioner behandles i
forbindelse med din fratræden.






--------------------------------------------------------------------------------




6.    Økonomiske aspekter ved at deltage i Planen


Tildelingen af aktieoptioner har ingen umiddelbare økonomiske konsekvenser for
dig. Værdien af aktieoptionerne indgår ikke i beregningen af feriepenge,
pensionsbidrag eller øvrige lovpligtige, vederlagsafhængige ydelser.


Aktier er finansielle instrumenter, og investering i aktier vil altid være
forbundet med en økonomisk risiko. Således afhænger gevinstmuligheden på
udnyttelsestidspunktet ikke kun af Selskabets økonomiske udvikling, men også af
den generelle udvikling på aktiemarkedet. Derudover kan Selskabets aktier både
før og efter udnyttelsestidspunktet falde til en værdi, der måske endda ligger
under udnyttelseskursen.






SERVICENOW, INC.
2225 Lawson Lane
Santa Clara, CA 95054
U.S.A.






--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
ISRAEL


If you have not already executed a Section 102 Capital Gains Award Confirmation
Letter (“Confirmation Letter”) in connection with grants made under the Israeli
Subplan to the 2012 Equity Incentive Plan (the “Plan”), you must print, sign and
deliver the signed copy of this Confirmation Letter within 45 days to the
Trustee at the following address and the attention of: Vicky Harman, Account
Manager, ESOP Trust Company, Aviv Tower, 7 Jabotinsky St. Ramat Gan, 52520
Israel. If the Trustee does not receive the signed Confirmation Letter within 45
days, the stock options and/or restricted stock units will not qualify for
preferential tax treatment.


Section 102 Capital Gains Award Confirmation Letter


I hereby confirm and agree that the stock options and/or restricted stock units
granted to me by ServiceNow, Inc. (the “Company”) under the Israeli Subplan to
the Plan that have been designated by the board of directors (or a committee
thereof) of the Company as awards subject to the “Capital Gains Track”,
according to Section 102(b)(2) and 102(b)(3) and the Income Tax Rules issued
thereunder (“Section 102”) of the Israel Income Tax Ordinance (the “Awards”),
shall be subject to the terms and conditions of the “Capital Gains Track” set
forth in said Section 102 and shall be held by ESOP Management and Trust
Services Ltd. as trustee (the “Trustee”) in accordance with the requirements of
Section 102 (the “Holding Period”).


I hereby declare that:


1.
I understand and accept the provisions of Section 102 and the “Capital Gains
Track” as they apply to Awards.



2.
Subject to the provisions of Section 102, I hereby confirm that I shall not sell
and/or transfer the Awards, or any shares or additional rights associated with
the Awards, before the “end of the Holding Period” (as defined in Section 102).
In the event that I shall elect to sell or release the shares or additional
rights, as the case may be, prior to the “end of the Holding Period,” the
provisions of Section 102 shall apply and the applicable tax consequences shall
be borne solely by me.



3.
I understand that the grant of Awards is subject to the receipt of all required
approvals from Israeli tax authorities and compliance with the requirements of
Section 102.



4.
I agree to be bound by the provisions of the Company’s trust agreement with the
Trustee.



5.
I hereby confirm that I have: (i) read and understand this letter; (ii) received
all the clarifications and explanations that I have requested; and (iii) had the
opportunity to consult with my advisers before signing this confirmation letter.



6.
I hereby confirm that, in addition to my confirmation and agreement hereunder,
the acceptance or settlement of any such Awards shall be deemed as irrevocable
confirmation of my acknowledgments and undertakings herein with respect to such
specific Award.



Name of Employee: __________________


Employee ID : ________________________________


Signature: __________________________












--------------------------------------------------------------------------------




SERVICENOW, INC.
2012 EQUITY INCENTIVE PLAN
UNITED KINGDOM


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive a stock option
(“Option”) pursuant to the 2012 Equity Incentive Plan (the “Plan”), and



B.
ServiceNow, Inc., 2225 Lawson Lane, Santa Clara, CA 95054, U.S.A. (the
“Company”), which may grant Options under the Plan and is entering into this
Election on behalf of the Employer.



(1)
Introduction



This Election relates to all Options granted to the Employee under the Plan on
or after June 18, 2012, up to the termination date of the Plan.


In this Election the following words and phrases have the following meanings:


“Chargeable Event” means, in relation to the Options:


the acquisition of securities pursuant to stock options (within section
477(3)(a) of ITEPA);


the assignment (if applicable) or release of the stock options in return for
consideration (within section 477(3)(b) of ITEPA);


the receipt of a benefit in connection with the stock options, other than a
benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);


post-acquisition charges relating to the shares acquired pursuant to the stock
options (within section 427 of ITEPA); and/or


post-acquisition charges relating to the shares acquired pursuant to the stock
options (within section 439 of ITEPA).


“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


“SSCBA” means the Social Security Contributions and Benefits Act 1992.


This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Options pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.


This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.


This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).




--------------------------------------------------------------------------------






(2)
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


(3)
Payment of the Employer’s Liability



The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:


by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or


directly from the Employee by payment in cash or cleared funds; and/or


by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Options, the
proceeds of which must be delivered to the Employer in sufficient time for
payment to be made to HMRC by the due date; and/or


where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the Options, such amount to be paid in sufficient time to enable the Company
to make payment to HMRC by the due date; and/or


through any other method as set forth in the applicable Option agreements
entered into between the Employee and the Company.


The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the Options until
full payment of the Employer’s Liability is received.


The Company agrees to remit the Employer’s Liability to HM Revenue & Customs on
behalf of the Employee within 14 days after the end of the UK tax month during
which the Chargeable Event occurs (or within 17 days if payments are made
electronically).


(4)
Duration of Election



The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.


This Election will continue in effect until the earliest of the following:


the Employee and the Company agree in writing that it should cease to have
effect;


on the date the Company serves written notice on the Employee terminating its
effect;


on the date HMRC withdraws approval of this Election; or


after due payment of the Employer’s Liability in respect of the entirety of the
Options to which this Election




--------------------------------------------------------------------------------




relates or could relate, such that the Election ceases to have effect in
accordance with its terms.


Acceptance by the Employee


The Employee acknowledges that by accepting the Options where indicated on the
Fidelity award acceptance page, the Employee agrees to be bound by the terms of
this Election as stated above.




Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on
behalf of the Company                ____________________________


Name                                [insert name]
    
Position                            [insert position]










--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


Service-now.com UK Limited
Registered Office:
Standard House, Weyside Park, Catteshall Lane, Godalming,
Surrey, Gu7 1XE
Company Registration Number:
6299383
Corporation Tax District:
201 South London
Corporation Tax Reference:
6359720602
PAYE Reference:
581/LA08194



















